IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 June 24, 2009
                                No. 08-10671
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

ANTONIO FUERTE, JR

                                           Plaintiff-Appellant

v.

RISSI OWENS; HOWARD A THRASHER, SR; ELVIS HIGHTOWER; JUANITA
GONZALEZ

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:07-CV-695


Before REAVLEY, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      Antonio Fuerte, Jr., Texas inmate # 01341702, appeals the dismissal of his
pro se, in forma pauperis, civil rights complaint filed pursuant to 42 U.S.C.
§ 1983 against individual members of the Texas Board of Pardons and Paroles
(the Board). The district court dismissed Fuerte’s complaint for failure to state
a claim for which relief can be granted.




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 08-10671

      Fuerte’s argument that he is entitled to injunctive and declaratory relief
on claims surrounding the Board’s ruling that he was not entitled to mandatory
supervision release fails to state a due process violation. See Greenholtz v.
Inmates of Nebraska Penal and Corr. Complex, 442 U.S. 1, 15-16 (1979); Boss v.
Quarterman, 552 F.3d 425, 428-29 (5th Cir. 2008); Coleman v. Dretke, 395 F.3d
216, 224 (5th Cir. 2004). Accordingly, the district court did not err when it
dismissed his complaint for failure to state a claim. See Cornish v. Corr. Servs.
Corp., 402 F.3d 545, 549 (5th Cir. 2005).
      AFFIRMED.




                                       2